                         3:18-cv-03281-SEM-TSH # 1             Page 1 of 9
                                                                                                         E-FILED
                                                                      Tuesday, 30 October, 2018 01:17:39 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION


 NANCY STONE
                                                         CASE NO.: 3:18-cv-03281
                      Plaintiff,
                                                         JUDGE:
         -v-

 PRO COM SERVICES OF ILLINOIS, INC.                     COMPLAINT
               Defendant.                              JURY DEMAND ENDORSED HEREON


      Plaintiff, Nancy Stone, for her complaint against Pro Com Services of Illinois, Inc.

(“Defendant”), states as follows:

                                      NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful

collection practices as described more fully in this complaint.

                                     JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Central District of Illinois and the events and/or omissions giving rise to the claims

made in this complaint occurred within the Central District of Illinois.



                                                  1
                         3:18-cv-03281-SEM-TSH # 1              Page 2 of 9




                                               PARTIES

        4.      Plaintiff, Nancy Stone (“Ms. Stone”), is a natural adult person residing in

Jacksonville, Illinois, which lies within the Central District of Illinois.

        5.      Ms. Stone is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

        6.      Ms. Stone is a “person” as that term is defined by the ICFA.

        7.      Defendant, Pro Com Services of Illinois, Inc. is in the business of collecting

consumer debts on behalf of others within the State of Illinois and throughout the United States.

As such, Defendant regularly uses the mails and/or telephone to collect, or attempt to collect,

delinquent consumer accounts.

        8.      In its communications to consumers, Defendant identifies itself as a “debt collector.”

        9.      Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

       10.      Defendant is a “person” as that term is defined and/or used within the ICFA.

       11.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       12.      On or around October 15, 2018, Ms. Stone was checking her credit and she noticed

several entries bearing Defendant’s name that was reporting in a collection status for SIU

Healthcare (the “Subject Debt”). Relevant pages from Ms. Stone’s Trans Union Credit Report,

dated October 8, 2018, are attached to this complaint as Exhibit A.

       13.      Ms. Stone did not recognize these accounts as belonging to her.




                                                   2
                        3:18-cv-03281-SEM-TSH # 1             Page 3 of 9




        14.    On or around October 15, 2018, Ms. Stone contacted Defendant via phone to

ascertain more information about the entry appearing in her credit report and the Subject Debt

Defendant was attempting to collect (the “Phone Call”).

        15.    During the Phone Call, Defendant’s agent identified Defendant as a debt collector.

        16.    During the Phone Call, Defendant’s agent informed Ms. Stone that she had multiple

accounts totaling over $4,000.00 that were delinquent, and of those six (6) were from 2012 and

2013.

        17.    Defendant’s agent subsequently attempted to collect payment of the Subject Debt

from Ms. Stone.

        18.    The applicable statute of limitations for the Subject Debt states, in relevant part:

               “Except as provided in Section 2-725 of the ‘Uniform Commercial
               Code’, approved July 31, 1961, as amended, and Section 11-13 of
               ‘The Illinois Public Aid Code’, approved April 11, 1967, as
               amended, actions on unwritten contracts, expressed or implied . . .
               shall be commenced within 5 years next after the cause of action
               accrued.” See 735 ILCS § 5/13-205.

        19.    Thus, given the applicable five (5) year statute of limitations and the fact that the

Subject Debt went delinquent in 2012 and early 2013, as of October 15, 2018, the date of the Phone

Call, the Subject Debt was a time-barred debt, i.e., it fell outside the applicable statute of

limitations.

        20.    Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent disclose or explain to Ms. Stone that the Subject Debt was time-barred

or that Defendant could not sue Ms. Stone to collect it.

        21.    Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent disclose or explain to Ms. Stone that by paying, or just agreeing to pay,

any portion of the Subject Debt, or merely acknowledging the Subject Debt as valid, it could have

                                                 3
                          3:18-cv-03281-SEM-TSH # 1           Page 4 of 9




the effect of resetting the applicable statute of limitations as to the Subject Debt, potentially

subjecting Plaintiff to further legal liability.

       22.      Confused and concerned after the Phone Call, and questioning the validity of

Defendant’s claim to the Subject Debt, Ms. Stone reached out to her attorneys for assistance and

clarification regarding her rights.

       23.      After a reasonable time to conduct discovery, Ms. Stone believes she can prove that

all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                                   DAMAGES

        24.     Ms. Stone was misled by Defendant’s collections actions.

        25.     Ms. Stone justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from her using abusive, deceptive and unlawful means, and

ultimately cause her unwarranted economic harm.

        26.     Due to Defendant’s conduct, Ms. Stone was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

        27.     After a reasonable time to conduct discovery, Ms. Stone believes she can prove that

all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

        28.     Due to Defendant’s conduct, Ms. Stone is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.




                                                      4
                        3:18-cv-03281-SEM-TSH # 1             Page 5 of 9




                                    GROUNDS FOR RELIEF

                                         COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §§ 1692e, e(2)(A), e(10) and f

       29.     All prior paragraphs are incorporated into this count by reference.

       30.     The FDCPA states, in relevant part:

                    “A debt collector may not use any false, deceptive, or misleading
                   representation or .means in connection with the collection of any debt.
                   Without limiting the general application of the foregoing, the following
                   conduct is a violation of this section: (2) The false representation of --
                   (A) the character, amount, or legal status of any debt; (10) The use of
                   any false representation or deceptive means to collect or attempt to
                   collect any debt or to obtain information concerning a consumer.” 15
                   U.S.C. §§ 1692e, e(2)(A) and e(10).

                   “A debt collector may not use unfair or unconscionable means to collect
                   or attempt to collect any debt.” 15 U.S.C. § 1692f.

       31.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f during the Phone Call

by attempting to collect the Subject Debt after omitting the disclosure of information to Plaintiff

regarding the Subject Debt’s time-barred status and the potential legal consequences of Plaintiff

paying, or agreeing to pay, upon the time-barred Subject Debt.

       32.     Defendant knew, or should have known, that the Subject Debt was time-barred, yet

failed to provide complete and/or accurate disclosure of same to Plaintiff.

       33.     Such omissions served only to confuse and intimidate Plaintiff in the hopes that she

waived her rights and affirmative defenses under the law. Plaintiff was unable to adequately

determine the character and legal status of the Subject Debt based upon Defendant’s

representations and/or omissions, and was unable to adequately determine the potential legal

consequences of making, or arranging to make, a payment on the Subject Debt.




                                                 5
                            3:18-cv-03281-SEM-TSH # 1            Page 6 of 9




        34.        As an experienced debt collector, Defendant knows that its representations to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be truthful, complete and

accurate, and disclosed without any intent to mislead or deceive.

        35.        As Plaintiff had no prior contractual relationship or dealings with Defendant

whatsoever, Plaintiff was justifiably confused and skeptical of the representations and/or

omissions regarding the legal status of the Subject Debt, as well as Defendant’s ability to legally

collect upon it.

        36.        As set forth in paragraphs 24 through 28 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                               815 ILCS §§ 505/2, 505/10a

        37.        All prior paragraphs are incorporated into this count by reference.

        38.        The ICFA states, in relevant part:

                      “Unfair methods of competition and unfair or deceptive acts or
                      practices, including but not limited to the use or employment of any
                      deception, fraud, false pretense, false promise, misrepresentation or the
                      concealment, suppression or omission of any material fact, with intent
                      that other rely upon the concealment, suppression or omission of such
                      material fact . . . in the conduct of any trade or commerce are hereby
                      declared unlawful whether any person has in fact been misled, deceived
                      or damaged hereby.” 815 ILCS § 505/2.

                      “Any person who suffers actual damage as a result of a violation of this
                      Act committed by any other person may bring an action against such
                      person. The court, in its discretion may award actual economic damages
                      or any other relief which the court deems proper.” 815 ILCS § 505/10a.


        39.        Defendant violated the ICFA, namely 815 ILCS § 505/2, by engaging in unfair,

abusive and deceptive conduct it its transaction with Plaintiff by attempting to collect the Subject

                                                    6
                           3:18-cv-03281-SEM-TSH # 1           Page 7 of 9




Debt during the Phone Call, after omitting any disclosure whatsoever to Plaintiff concerning the

time-barred status of the Subject Debt, namely, that Plaintiff could no longer be sued in connection

with the Subject Debt and/or that any payment she made towards the Subject Debt, or even

arranging to pay, could reset the applicable statute of limitations as to the entire balance of the

Subject Debt.

       40.      Defendant knew, or should have known, that the Subject Debt was time-barred, yet

failed to provide a complete and/or accurate disclosure of the same to Plaintiff.

       41.      Defendant intended that Plaintiff rely on its unlawful communications in order to

procure immediate payment of the Subject Debt and/or prevent Plaintiff from exercising her rights.

       42.      As set forth in paragraphs 24 through 28 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

       43.      Plaintiff is therefore entitled to relief pursuant to 815 ILCS § 505/10a.

       44.      Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

Defendant to liability for punitive damages under the ICFA in such an amount to be proven at trial.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Nancy Stone, respectfully requests that this Court enter judgment

in her favor as follows:

          A. Awarding Plaintiff actual damages, in amounts to be determined at trial, as
             provided under 15 U.S.C. § 1692k(a)(1);

          B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
             under 15 U.S.C. § 1692k(a)(2)(A);

          C. Awarding Plaintiff punitive damages, in such an amount as determined by the
             jury, as provided under 815 ILCS § 505/10a;

          D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as

                                                  7
                        3:18-cv-03281-SEM-TSH # 1              Page 8 of 9




              provided under 15 U.S.C. § 1692k(a)(3); and

         E. Awarding Plaintiff any other relief as this Court deems just and appropriate.




DATED this 30th day of October, 2018.                 Respectfully Submitted,

                                                        /s/ Kristen C. Wasieleski
                                                      Kristen C. Wasieleski #6303018
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      kristen.w@consumerlawpartners.com

                                                      Counsel for Plaintiff


                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ Kristen C. Wasieleski
                                                     Kristen C. Wasieleski #6303018
                                                     CONSUMER LAW PARTNERS, LLC




                                                 8
3:18-cv-03281-SEM-TSH # 1   Page 9 of 9
